Citation Nr: 1442438	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 2, 2007, for the award of a 30 percent evaluation for chronic generalized rash.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for cirrhosis of the liver.

4.  Entitlement to service connection for alcohol dependence with depression.

5.  Entitlement to an increased evaluation for chronic generalized rash, evaluated as 30 percent disabling for the period from May 2, 2007 until June 23, 2008, and as 60 percent disabling for the period beginning June 24, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to May 1978.

This matter came before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2013 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Virtual VA and VBMS files have been reviewed.

The issue of entitlement to an increased evaluation for generalized rash is being remanded and is addressed in the REMAND portion of the decision below.  The issue is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a June 1981 rating decision, the RO granted service connection for chronic generalized rash and awarded a noncompensable disability evaluation, effective from April 24, 1979.  The Veteran did not appeal the decision, and it became final.

2.  In a February 1991 rating decision, the RO continued the noncompensable disability evaluation.  The Veteran did not appeal the decision, and it became final.

3.  The Veteran's current claim for an increased rating for chronic generalized rash was received on May 2, 2007.

4.  It was not factually ascertainable that an increase in the rash symptomatology occurred within the one year period prior to May 2, 2007.

5.  The Veteran did not sustain a disease, injury, or event related to asthma in service, nor did he experience symptoms of asthma in service.

6.  Symptoms of cirrhosis were not chronic in service or continuous since service separation.

7.  Cirrhosis did not become manifest to a degree of 10 percent within one year from the date of separation from service.

8.  Currently diagnosed cirrhosis is not related to service.

9.  Alcohol dependence with depression was manifested many years after service separation and is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 2, 2007, for the award of a 30 percent rating for chronic generalized rash have not been met.  38 U.S.C.A. 
§§ 5101, 5103, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

2.  The criteria for service connection for asthma are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  The criteria for service connection for cirrhosis are not met.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  The criteria for service connection for alcohol dependence with depression are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in May 2007, April 2008, and February 2011.  These letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

The Veteran's earlier effective date claim arose from his disagreement with the effective dates assigned following the increase in disability ratings and awards of additional benefits.  Courts have held that once service connection is granted the claim is substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the April 2008 letter informed the Veteran of the criteria for an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA dermatology examinations in October 1990, August 2007, June 2009, July 2010, and February 2011.  He was provided a VA mental disorders examination in February 2012.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

As will be discussed, because the weight of the evidence demonstrates that the Veteran had no in-service injury, disease, or event related to asthma, cirrhosis, or alcohol dependence with depression, there is no duty to provide a VA medical examination regarding direct service connection.  Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for direct service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Earlier Effective Date

The effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2013).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 
38 U.S.C.A. § 5110(a), (b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was "ascertainable."  See 38 C.F.R. 
§§ 3.155, 3.400(o)(2) (West 2011); Hazan v. Gober, 10 Vet. App. 511, 521 (1992).  Therefore, the Board will first determine the date of receipt of the Veteran's claim.

A June 1981 rating decision granted service connection for chronic generalized rash and awarded a noncompensable disability evaluation, effective from April 24, 1979.  The Veteran did not appeal the decision, and no new and material evidence was submitted within one year of the rating decision and it became final.  Following the Veteran's September 1990 claim for an increased rating, a February 1991 rating decision continued the noncompensable disability evaluation.  The Veteran did not appeal the decision, and no new and material evidence was submitted within one year of the rating decision and it became final.  No further correspondence or evidence was received from the Veteran until May 2, 2007, when the Veteran filed a formal claim for an increased rating for his chronic generalized rash.  An October 2007 rating decision increased the rating of the Veteran's rash to 30 percent, effective May 2, 2007, the date of the Veteran's formal claim for an increased rating.  

The Board has reviewed the record to determine whether any evidence exists to indicate that VA received an informal claim for an increased rating before the date of the Veteran's formal claim on May 2, 2007.  There are no lay statements or VA or private treatment records in the instant case that would support an earlier date of informal claim.  Thus, there is no basis upon which to assign a date of claim any earlier than the date of the Veteran's formal claim on May 2, 2007.

The Veteran is therefore entitled to an earlier effective date only if it is factually ascertainable to that his increase in disability preceded his claim by a year or less.  The Veteran was afforded an August 2007 VA dermatology examination.  The examiner indicated that the Veteran's rash covers approximately 30 percent of his body, and that he has flare-ups every three to four years.  In a June 2007 statement, the Veteran indicated that his rash has not gotten worse, but rather, that it has been at the same severity level since 1977.  Thus, the record reflects that any increase in his disability preceded his claim by more than a year.  This finding does not support an effective date earlier than the date of the claim under 38 C.F.R. § 3.400(o)(2).  There is no medical or lay evidence of record from the period May 2, 2006 until May 2, 2007.  Considering all available lay and medical evidence, the Board finds that it was not factually ascertainable that the Veteran's chronic generalized rash had risen to the level of a 30 percent rating in the one year period prior to May 2, 2007.

Rather, the Veteran's June 2007 statement suggests that he believes he should have received a higher initial rating.  The Board notes that when a rating decision is final, only a request for a revision premised on CUE could result in the assignment of earlier effective dates.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran has not filed a claim for CUE in either the June 1981 or the February 1991 rating decisions.  A freestanding claim for earlier effective dates, once the appeal becomes final, attempts to vitiate the rule of finality.  The claimant had one year from notification of the June 1981 and February 1991 rating decisions to initiate an appeal by filing a notice of disagreement with the decision, and the decisions became final when an appeal was not perfected within the allowed time period. 

The claims folder reveals no evidence showing that a 30 percent rating was factually ascertainable within the one-year period before the receipt of the Veteran's May 2, 2007 claim for an increased rating.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2) (2011).  For the foregoing reasons, the appropriate effective date for the grant of a 30 percent rating for the service-connected low back disability is May 2, 2007.  As the preponderance of the evidence is against an earlier effective date, this claim must be denied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as cirrhosis of the liver, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Cirrhosis of the liver is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).   

In regard to claims filed after October 31, 1990, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 91, prohibits the payment of compensation for a disability resulting from a veteran's abuse of alcohol or drugs.  Section 8052 amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct or was the result of abuse of alcohol or drugs. See 38 U.S.C.A. § 105 ; 38 C.F.R. §§ 3.1(m) , 3.301(d).

 Although Section 8052 prohibits VA from granting entitlement to service connection for drug and/or alcohol abuse on a direct basis, such disability can be service-connected if it was acquired secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Allen indicates that veterans can only receive service connection for a substance abuse disability if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder." Id. at 1381.  Service connection is allowed specifically "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Asthma

The Veteran contends that he has asthma as a result of his active duty service.  He asserted in June 2007 that his asthma first manifested in 1977, during his active duty service.  In a September 2010 statement, he asserted that he has had severe asthma since 2003 and that the condition has worsened since 2007.  

The Board finds that no disease or chronic symptoms of asthma were manifested during service.  Service treatment records are silent for complaints or treatment for any injuries related to asthma.  He did not report asthma on his May 1978 report of medical history, and no asthma symptoms were found at the May 1978 medical examination, conducted in conjunction with his separation from service.

Service treatment records do show that the Veteran had frequent treatment for his service-connected skin condition.  The Board finds that in this case the service treatment records are complete.  Had the Veteran sustained an injury related to asthma in service, such as an asthma attack, it would have been documented in service treatment records, as were the skin problems.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  The Board finds that the Veteran's assertion that he had asthma in service is not credible.  Thus, the weight of the lay and medical evidence does not demonstrate that asthma manifested during service.

A February 2007 VA outpatient treatment record shows that the Veteran was having an asthma exacerbation.  The Veteran reported that his current job exposed him to a lot of dust.  An October 2007 record states that the Veteran reported being diagnosed with asthma in 2000.  

The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein.  The Court in Madden held that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Id.  The Board finds that the Veteran's statements asserting that asthma began in service are not credible or probative, because the Veteran first made these statements nearly 30 years after service separation.  Furthermore, the October 2007 statement made in pursuit of medical treatment indicates asthma was diagnosed around 2000,  nearly 20 years after service separation.  Although the Board is sympathetic to his claim that his condition has worsened in recent years, this assertion does not assist him in his claim for service connection, as it does not show that he had an in-service injury or event related to asthma, and does not otherwise relate asthma to service.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that asthma was not incurred in service, and is not otherwise related to active service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for asthma, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Cirrhosis of the Liver

The Veteran contends that his currently diagnosed cirrhosis of the liver warrants service connection.  He has not made any specific contentions with regard to the etiology of his liver condition.

The Board finds that no disease or chronic symptoms of cirrhosis were manifested during service.  Service treatment records are silent for complaints or treatment for any injuries related to the liver.  He did not report liver trouble or abdominal pain on his May 1978 report of medical history, and no liver symptoms were found at the May 1978 medical examination, conducted in conjunction with his separation from service.  Thus, the evidence of record demonstrates that the Veteran did not have chronic symptoms of cirrhosis in service.  

The Board further finds that symptoms of cirrhosis were not continuous since service separation.   The record reflects that he was diagnosed with Hepatitis C in 2003.  A December 2003 VA treatment note by the Veteran's primary physician states that he has elevated liver enzymes, but is not on any medication that would cause that result.  In a March 2007 treatment note, the same physician expressed his opinion that the Veteran's chronically elevated liver enzymes are due to his Hepatitis C.  He was subsequently diagnosed with cirrhosis of the liver in 2007.  An August 2013 note, located in Virtual VA, shows that the Veteran was diagnosed with hepatocellular carcinoma.  The Veteran has not claimed that Hepatitis C is related to service.  Thus, the record reflects that cirrhosis was diagnosed nearly 30 years after service separation.    

Where certain chronic diseases, including cirrhosis, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307. 3.309(a).  The weight of the evidence does not demonstrate that the Veteran was diagnosed with cirrhosis to a compensable degree within one year of separation from service.  Indeed, the Veteran has never alleged he was diagnosed within a year of his separation.  Furthermore, as noted, the evidence of record indicates that he was diagnosed with cirrhosis in 2007, approximately 30 years after his separation from service.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's lay statements as to the severity of his disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the onset and etiology of a disability as complex as cirrhosis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The medical and lay evidence of record does not relate cirrhosis to service, but rather shows that cirrhosis did not manifest until many years after service separation.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for cirrhosis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Alcohol Dependence with Depression

The Veteran contends that he is entitled to service connection for alcohol dependence with depression.  He has not specifically related his condition to service, but rather, he asserts that his depression has been severe for the past two to three years and warrants consideration.   

His service personnel records show that he underwent a social work evaluation due to disciplinary problems.  A January 1978 note reports that he had no history of psychiatric problems.  An April 1978 note attributes his disciplinary problems to his parents' divorce.  There is no record of psychiatric treatment or diagnosis in service.  

The Veteran was provided a February 2012 VA psychiatric examination.  The diagnosis was alcohol dependence, early remission.  The VA examiner reported that the Veteran had no mental health treatment in service.  His first recorded mental health treatment was in March 2011, when he reported depression and anxiety related to the loss of his job.  In April 2011 he was diagnosed with adjustment disorder and alcohol dependence.  He had treatment for alcohol abuse in July 2011.  He told the VA examiner that alcohol had not been a problem for him until after service.  He reported distress related to financial strain, housing concerns, and his cirrhosis.  The VA examiner opined that the Veteran did not meet the criteria for a diagnosis of depression, and that his current distress was not related to his service-connected skin condition, but rather to his non service-connected cirrhosis.  

A March 2013 VA outpatient treatment record notes that the Veteran has depression related to the 2012 death of his mother.  The same record shows that the Veteran reported that he began drinking heavily in 1988.  

While the Veteran has a diagnosis of alcohol dependence, by law, there are certain disabilities for which service connection cannot be granted.  As noted above, service connection for a substance abuse disability is precluded for purposes of all VA benefits for claims, such as the Veteran's, that were filed after October 31, 1990. VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999).  There is no indication that the alcohol dependence is secondary to any service-connected disability.   

To the extent the Veteran has been diagnosed with depression, although the Board is sympathetic to the Veteran's complaints regarding his current psychiatric distress, the lay and medical evidence, including the Veteran's own statements, do not show that his condition is related to service.  Even assuming the alcohol use was self-medication for depression, to that end, the Veteran's lay statements indicate that symptoms of alcohol dependence first manifested 10 years after service separation.  The medical evidence, along with the Veteran's lay reports, indicate that his current psychiatric distress is primarily due to his cirrhosis.  Further, the Veteran has not related his current condition to an event or injury in service.  

For these reasons, service connection for alcohol dependence with depression must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

An effective date earlier than May 2, 2007, for the award of a 30 percent evaluation for chronic generalized rash, is denied.

Service connection for asthma is denied.

Service connection for cirrhosis of the liver is denied.

Service connection alcohol dependence with depression is denied.



REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that further examination of the service-connected chronic generalized rash is necessary.  Review of the record shows that the skin disability was last examined in February 2011.  In a November 2012 statement the Veteran reported his rash covered 80-90 percent of his body and argued that VA had never even taken pictures of the condition to evaluate the severity.  He also indicated the condition was beginning to scar his face and cause discoloration.  The Veteran requested in a March 2013 statement that VA obtain updated treatment records from the Lubbock VA clinic and indicated these records would illustrate his "deteriorating health."  In the March 2014 Form VA 9 the Veteran indicated that he still had not been sent to a doctor to diagnosis his disease as he had an increase.  Because of the evidence of possible worsening since the last examination and in order to ensure that the record reflects the current severity of the Veteran's disability, a more contemporaneous examination is needed.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected skin disability since Janaury 2013.    

2.  After any records requested above have been obtained, schedule the Veteran for a VA examination to evaluate the severity of the Veteran's chronic generalized rash.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated tests and studies deemed necessary, including color photos, should be accomplished and the findings then reported in detail.

The examiner should indicate what percentage of the body or the exposed areas the condition covers (at least 5, but less than 20 percent; 20 to 40 percent; or more than 40 percent), as well as identify the type of therapy required in the past 12-month period (topical therapy or corticosteroids or other immunosuppresive drugs), and the total duration of such therapy during the past 12-month period.

The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reasons why.

3.  After completing all indicated development, readjudicate the claim for a higher rating, including on an extrascheudlar basis under 38 C.F.R. § 3.321, remaining on appeal in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


